MEMORANDUM OF DECISION.
After trial without jury, Paul L. Bourque was convicted of driving to endanger. 29 M.R.S.A. § 1314. The sole issue raised by the defendant on appeal is the sufficiency of the evidence. There was presented at trial credible evidence sufficient to support a finding beyond a reasonable doubt that Bourque operated a motor vehicle in such a manner as to endanger persons and property. The evidence likewise warranted a finding that such conduct constituted criminal negligence as defined in 17-A M.R.S.A. § 10(4) and as required by State v. Davis, Me., 398 A.2d 1218 (1979).
The entry is:
Judgment of conviction affirmed.
All concurring.